Citation Nr: 0604795	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
eye disability, variously identified as choroiditis and 
chorioretinitis of the left eye.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued a 10 percent rating 
for choroiditis, healed, left eye.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected left eye disability, 
variously identified as choroiditis and chorioretinitis of 
the left eye, is manifested by corrected right eye visual 
acuity of 20/50 and corrected left eye visual acuity of 
20/40, with no field loss, pain, rest-requirements, episodic 
incapacity, or continuing active pathology.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
eye disability, variously identified as choroiditis and 
chorioretinitis of the left eye, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 
6005, 6079 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service connection for chronic, healed choroiditis of the 
left eye was established in May 1952; a 10 percent evaluation 
under Diagnostic Code (DC) 6005 was assigned, effective 
February 4, 1952.  At that time, the RO considered an April 
1952 VA examination that reflected complaints of blurriness 
of the left eye, dizziness, and headaches.  The examiner 
noted the veteran had a history of developing blurred vision 
in the left eye since 1944, for which he was hospitalized for 
five months.  Vision of each eye was 20/20 and there was no 
disease of the lids, conjunctiva, or corneas.  There was a 
large area of inactive choroiditis in the left eye near the 
periphery of the fundus, which showed extensive degeneration 
of the choroid and accumulation of pigment around the 
periphery.  The diagnosis was choroiditis, healed, left eye.  

In July 2001, the veteran filed an informal claim for an 
increased evaluation for a left eye condition, stating he 
believed his condition had worsened.  

In support of his claim, the veteran submitted private 
medical records from M.R., O.D., dated December 1998 and June 
2000, and VA outpatient records dated February to March 2001.  
The December 1998 private medical record reflects the veteran 
complained that his previous eyeglass prescription was 
blurry.  His entering visual acuity was 20/200 bilaterally.  
Corrected visual acuity was not reported.  Dr. M.R. noted the 
veteran had a history of chorioretinitis during World War II, 
from which he had a scar in the left eye.  The diagnosis was 
hyperopia, presbyopia, and cataracts.  The examiner 
recommended bifocals.  The June 2000 private medical record 
reflects the veteran presented complaining that he was 
unhappy with his bifocals.  The veteran's visual acuity 
without assistance was 20/20 bilaterally.  His visual acuity 
with a prescription was 20/40 bilaterally.  Dr. MR noted that 
examination of the veteran's retina revealed old 
chorioretinitis and retinal pigment epithelial (RPE) changes.  
The diagnosis was hyperopic astigmatism, presbyopia, and 
cataracts, more in the left eye than right eye.  

A February 2001 VA outpatient record reflects the veteran had 
a chorioretinal scar in the left eye.  The assessment was 
early cataracts and a history of chorioretinitis, which was 
not active at the time.  

In a written statement dated April 2002, the veteran 
indicated that a Navy doctor told him his eyes would never 
get better and that he would possibly go blind.  The veteran 
also detailed his eye problems in service and stated that, 
since that time, he has had to wear dark glasses when he is 
outside and has suffered with headaches.  

The veteran was scheduled for a VA examination in December 
2003, but did not report for the examination.  Another 
examination was scheduled for later that month, but the 
veteran did not report for that examination.  

VA progress notes dated September 2002 to March 2003 reflect 
the treatment for the veteran's left eye condition.  In 
September 2002, he was noted to have blurred vision in his 
left eye, but he denied double vision, color blindness, and 
dizziness.  In February 2002, the veteran was seen for 
retraction.  The examiner noted the veteran refracted to 
20/30 and 20/20.  Visual acuity in the right eye with 
correction was 20/40.  Visual acuity in the left eye with 
correction was 20/30-3.  Slit lamp examination revealed a 
posterior subcapsular cataract, among other things.  Dilated 
fundus examination revealed a supertemporal area of 
chorioretinal atrophy about three disk diameters in size, 
which appeared quiet in the left eye.  The impression was 
chorioretinal atrophy/scar in the left eye, which appeared 
quiet, and cataracts of the left eye.  In March 2003, the 
veteran was seen for Humphrey visual field review and it was 
determined he did not meet the criteria for disability.  The 
veteran's diagnosis remained unchanged.  

The veteran appeared for a VA examination in January 2004.  
The examiner noted that the veteran had a past medical 
history of type II diabetes mellitus, cataracts bilaterally, 
and chorioretinitis in the left eye.  On examination, the 
veteran's visual acuity in the left eye, with correction, was 
20/40.  There was no improvement with pinhole correction.  
Visual acuity in the right eye, with correction, was 20/50, 
and there was no improvement with pinhole correction.  
Confrontational visual fields were full in both eyes.  Slit-
lamp examination revealed clear lids, lashes, and lacrimal 
glands bilaterally.  Conjunctiva and sclera were quiet in 
both eyes.  The corneas were clear except for mild arcus 
senilis, and irises were clear in both eyes.  The veteran was 
noted to have cataracts in both eyes.  The examiner noted 
there was chorioretinal atrophy, about three disc diameters 
in size, in the left eye peripheral superior area which 
appeared quiet.  Periphery was clear in the right eye.  There 
were a few central retinal pigment epithelial changes in both 
eyes and a few drusen in both eyes.  The impression was 
cataracts bilaterally, refractive error bilaterally, 
chorioretinal atrophy/scar of the left eye, which appeared 
quiet, and diabetes mellitus without retinopathy bilaterally.  

In June 2004, the veteran perfected his substantive appeal to 
the Board and requested a Travel Board hearing.  In July 
2004, the veteran withdrew his request for a Travel Board 
hearing.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the type of 
evidence needed to substantiate his claim for an increased 
rating.  In an August 2005 letter, the RO informed the 
veteran of the types of evidence needed to substantiate his 
claim as well as its duty to assist him in substantiating his 
claim under the VCAA.  In addition, the discussion in the 
April 2004 statement of the case (SOC) informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The August 2005 letter 
explicitly asked the veteran to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  All the above notices must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, 19 Vet. App. at 125.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  For these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2005).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6005 
(2005).  Under DC 6005, the chronic form of choroiditis will 
be rated from 10 percent to 100 percent based upon impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  An additional evaluation of 10 percent 
will be combined therewith during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6005 (2005).

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2005).  Ratings are determined by the intersection of the 
horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2005).  A 10 percent evaluation for 
loss of visual acuity requires that corrected vision be, at a 
minimum, 20/40 in one eye and 20/50 in the other.  See 38 
C.F.R. § 4.84(a), DCs 6078, 6079 (2005).  A 20 percent 
evaluation is warranted under DC 6078 if the visual acuity in 
one eye is 20/70 and 20/50 in the other, or 20/100 in one eye 
and 20/50 in the other.  Under DC 6077, a 20 percent 
evaluation is also warranted if the visual acuity in one eye 
is 20/200 and 20/40 in the other, or 15/200 in one eye and 
20/40 in the other.  

Using Table V and the most recent VA examination results 
dated in January 2004, the measurement of the veteran's 
visual acuity warrants no more than a 10 percent evaluation 
under DC 6079.  At the January 2004 VA examination, the 
veteran's corrected right eye visual acuity was 20/50 and 
corrected left eye visual acuity was 20/40, which results in 
a 10 percent schedular rating for central visual acuity 
impairment.  The Board has considered the other reports of 
corrected visual acuity in the evidentiary record; however, 
none of the findings contained therein would assist the 
veteran in obtaining a higher disability evaluation.  

The Board notes that, in reviewing the pertinent evidence of 
record, we find the veteran's visual acuity has not been more 
disabling than as currently assigned.  In this regard, the 
Board notes that the December 1998 private medical record 
from Dr. M.R. reports the veteran's visual acuity was 20/200 
bilaterally.  However, as noted above, in considering claims 
for increased ratings, the primary focus is on the current 
level of disability; therefore, past medical records are not 
given precedence over current findings.  See Francisco, 7 
Vet. App. at 58.  Nonetheless, in considering the visual 
acuity reported in the December 1998 medical record, the 
Board notes Dr. M.R. only reported the veteran's visual 
acuity without correction.  As noted, disability ratings for 
visual acuity impairment are based upon the best distant 
vision obtainable after correction.  See 38 C.F.R. § 4.75 
(2005).  Therefore, the Board finds the visual acuity 
reported in the December 1998 private medical record does not 
assist the veteran in obtaining a higher disability 
evaluation.  

In addition to visual acuity, the schedular criteria under DC 
6005 provides for compensable ratings for chronic choroiditis 
manifested by field loss, pain, rest-requirements, or 
episodic incapacity.  In this case, the Board notes there is 
no evidence of the symptoms described above.  As noted, the 
January 2004 VA examination did not reveal any evidence of 
field loss.  In addition, while the evidentiary record shows 
the veteran has stated he has suffered with headaches since 
the inception of his left eye disability, the Board finds 
probative that the medical records contained in the 
evidentiary record do not include reports of headaches or any 
other pain associated with his left eye disability.  
Furthermore, the medical records do not contain any reference 
to rest-requirements or episodic incapacity due to the 
veteran's left eye disability.  Therefore, the Board finds 
that the veteran's left eye disability warrants no more than 
the 10 percent disability based upon impairment of visual 
acuity.  

The Board has carefully reviewed the evidence of record and 
finds the evidence does not support a finding that an 
additional 10 percent is warranted based on active pathology.  
Review of the record shows that the evidence of record, 
including VA and private medical records, dated from February 
2001 to March 2003, and the January 2004 VA examination 
indicate the veteran's choroiditis or chorioretinitis is 
quiet or inactive.  The Board acknwledges the veteran's 
assertion that a Navy doctor told him his eye would never get 
better and that he could possibly go blind; however, the 
evidence of record does not show this has occurred, as the 
chorioretinal scar was inactive at the January 2004 VA 
examination and all previous examinations of record.  
Therefore, the Board finds that the evidence of record does 
not support a finding that an additional 10 percent rating is 
warranted based on continuance of active pathology.  See 
38 C.F.R. § 4.84a, DC 6009 (2005).  

The Board notes the veteran was diagnosed with bilateral 
cataracts in February 2001.  Under DCs 6027 and 6028, 
preoperative traumatic cataracts and senile cataracts and 
others, respectively, are rated based on impairment of 
vision, if preoperative, and on impairment of vision and 
aphakia, if postoperative.  In this case, the Board notes 
that, while the veteran is currently diagnosed with bilateral 
cataracts, he has not received treatment for his cataracts 
and, therefore, will be rated based on impairment of vision.  
As stated above, at the January 2004 VA examination, the 
veteran's preoperative cataracts were manifested by visual 
acuity of 20/50 in the right eye and 20/40 in the left eye, 
which warrants a 10 percent evaluation under DC 6079.  
Therefore, the evidence of record does not support a finding 
that the veteran's bilateral cataracts warrant a higher 
disability evaluation under 38 C.F.R. § 4.84a, DCs 6027, 6028 
(2005).

The Board has carefully reviewed the evidence of record and 
finds the veteran's left eye disability has not been 
described as comparable to any of the other diseases of the 
eye listed under 38 C.F.R. § 4.84a (2005).  Therefore, the 
Board will not consider ratings for such impairments 
available under 38 C.F.R. § 4.84a, Diagnostic Codes 6010 to 
6026, 6029 to 6035 (2005).  In addition, there are no 
findings or complaints of impairment of field vision or 
muscle function, therefore the Board finds that DCs 6080 to 
6092 are not for application in this case.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for a left eye disability, to include 
choroiditis of the left eye, and the benefit-of-the-doubt is 
not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
eye disability, variously identified as choroiditis and 
chorioretinitis of the left eye, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


